Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 16, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status:
Claims 1-24 are cancelled.
Claims 25-35 are pending and are examined as following:

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 25-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leisner et al (US 6,603,097 B2 as previously cited) in view of Butts et al (US 4,629,968 A as newly cited).
With respect to claim 25, Leisner et al discloses an engine-driven welder/generator system 100 (Col. 9, lines 16-22; Figure 1) comprising: an engine 101 (Col. 9, lines 16-22; Figure 1); a generator 102 powered by the engine 101 (Col. 9, lines 16-30; Figure 1); a welder 108 (Para. 0019) coupled to at least one generator 102 and configured to supply a welding power for a welding operation based on one or more weld settings (Col. 4, lines 22-32, 39-46, Col. 6, line 66 thru Col. 7, line 6; Col. 11, lines 3-25; Figures 1-2); and an integrated controller 104 coupled to the engine 101, to the generator 102, and to the welder 108 (Col. 9, line 16-30; Figures 1-2), the controller 104 configured to: control operation of the engine 101, the welder 108, and the generator 102 (Col. 9, lines 49 thru Col. 10, line 16; Figures 1), and the integrated controller 104 is configured identify a welding load on the generator 102 based on a sensor 202 input (Col. 9, lines 16-30, Col. 10, lines 10-16 and 27-49; Figures 1-4); and based on the welding load, control at least one parameter of the welder 108 and control at least one parameter of the engine 101 (Col. 9, lines 23-30, Col. 10, lines 3-9, 27-57; Figures 1-4), wherein controlling the at least one parameter of the engine 101 comprises selecting an engine operating speed (i.e. approximately 2200 RPM  and approximately 3700 RPM) from a plurality of engine operating speeds (Col. 10, lines 10-16, 39-49, 58-63; Figures 1-6), and the run speed (i.e. approximately 3700 RPM) of the plurality of engine operating speeds is higher than an engine idle speed (i.e. approximately 2200 RPM; Col. 8, lines 4-26; Figures 1-6). 
However, Leisner et al is silent regarding that each of the plurality of engine operating speeds is higher than an engine idle speed, wherein the integrated controller is configured to control the at least one parameter of the engine by: in response to detecting the application of the welding load on the generator while the engine is at an engine idle speed, a high idle speed above the engine idle speed, or a low idle speed below the engine idle speed, controlling a throttle plate of the engine to start increasing the engine speed prior to a drop in engine speed that results from the initiation of the welding load, wherein the drop in engine speed occurs after the engine is at the engine idle speed, the high idle speed, or the low idle speed, and the drop in engine speed occurs before reaching the engine operating speed.
Butts et al teaches in this reference that each of the plurality of engine 16 operating speeds (i.e. the engine speed is above 800 rpm; Col. 7, lines 21-50) is higher than an engine idle speed (i.e. the engine was in the idle speed range that is below 800 rpm; Col. 7, lines 51-54), the integrated controller 18, 68 is configured to control the at least one parameter (i.e. the engine speed control; Col. 6, lines 1-9) of the engine 16 (Col. 5, lines 29-36) by: in response to detecting the application of the welding load (i.e. indication that there is an increase electrical loading on the engine; Col. 9, line 26-29) on the generator 10 (i.e. alternator; Col. 2, lines 55-68) while the engine 16 is at an engine idle speed (i.e. the engine was in the idle speed range that is below 800 rpm; Col. 7, lines 51-54), a high idle speed above the engine idle speed, or a low idle speed below the engine idle speed (Col. 10, line 38 thru Col. 11, line 20), controlling a throttle plate 116 (i.e. throttle valve 116 includes valve 124 and valve seat 122; Col. 5, lines 37-54) of the engine 16 to start increasing the engine speed prior (i.e. the system anticipates the increased engine loading; Col. 11, lines 6-20) to a drop in engine speed (i.e. engine speed sagging; Col. 9, lines 35-39) that results from the initiation of the welding load (i.e. indication that there is an increase loading on the engine; Col. 9, line 26-29), wherein the drop in engine speed (i.e. engine speed sagging) occurs after the engine 16 is at the engine idle speed, the high idle speed, or the low idle speed, and the drop in engine speed (i.e. engine speed sagging) occurs before reaching the engine operating speed (i.e. above 800 rpm; Col. 10, line 65 thru Col. 11, line 41).
It would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Leisner et al with Butts et al, by modifying the integrated controller controlling the at least one parameter of the engine comprising selecting an engine operating speed as taught by Leisner et al, to incorporate the control system controlling the at least one parameter of the engine comprising selecting an engine operating speed as taught by Butts et al, thereby reducing the torque load imposed on the engine by the generator to prevent the engine from stalling.

With respect to claim 26, Leisner et al discloses that the at least one parameter of the engine 101 comprises at least one of an ignition parameter (i.e. engine crank signal) via ignition switch 107 (Col. 9, lines 49-57; Figures 1-6).
	
With respect to claim 27, Leisner et al discloses that the integrated controller 104 is configured to control at least one parameter of the generator 102 based on the welding load (Col. 8, lines 27-43; Col. 10, line 58 thru Col. 11, line 25; Figures 1-6).

With respect to claim 28, Leisner et al, as applied to claim 27, discloses that the at least one parameter comprises a generator load current feedback parameter (Col. 10, lines 26-38; Col. 18, lines 61 thru Col. 19, line 4; Figures 1-6).
However, Leisner et al is silent regarding that the at least one parameter comprises a generator magnetic field strength.
Butts et al teaches in this reference that the at least one parameter comprises a generator 10 magnetic field strength (i.e. rate of change to the alternator field current Col. 2, lines 15-22 and 33-40; Col. 9, lines 23-44; Col. 10, lines 24-37; Figures 1-4).
It would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Leisner et al with Butts et al, by modifying the integrating controller controlling at least one parameter by a signal to the generator as taught by Leisner et al, to incorporate control system controlling the at least one parameter to control the generator’s field strength as taught by Butts et al, thereby reducing the torque load imposed on the engine by the generator to prevent the engine from stalling.
	
With respect to claim 29, Leisner et al discloses that the at least one welder 108 parameter comprises a weld operating parameter or a process type (Col. 10, lines 40-57; Col. 10, line 64 thru Col. 11, line 2; Col. 11, lines 12-25; Figures 1-6).

	With respect to claim 30, Leisner et al discloses that the weld operating parameter comprises at least one of a current (Col. 8, lines 35-43; Col. 10, lines 27-38 and 50-57; Figures 1-6).

With respect to claim 31, Leisner et al discloses that the process type comprises at least one of a MIG process, a TIG process, or a stick process (Col. 10, line 50-57; Col. 11, lines 12-25 and 51-60; Figures 1-6).
	
With respect to claim 32, Leisner et al discloses that the sensor input 202 comprises at least one of a current (i.e. load current feedback) supplied by the generator 102 (Col. 10, lines 27-49; Figures 1-6).

With respect to claim 33, Leisner et al, as applied to claim 25, discloses that the integrated controller 104 is configured to control a throttle of the engine 101 to increase the engine speed at a rate that is based on the welding load (Col. 9, line 49 thru Col. 10, line 2; Col. 10, lines 39-57; Col. 11, lines 3-11; Figures 1-6).
However, the modification of Leisner et al is silent regarding that the integrated controller is configured to control the throttle plate of the engine to increase the engine speed at a rate that is based on the welding load.
Butts et al teaches in this reference that the integrated controller 18, 68 is configured to control the throttle plate 116 (i.e. throttle valve 116 includes valve 124 and valve seat 122; Col. 5, lines 37-54) of the engine 16 to increase the engine speed at a rate (i.e. the amount of fuel-air mixture supplied to the engine is increased to thereby tend to increase the speed of the engine as the load increases; Col. 6, lines 1-9) that is based on the welding load (i.e. the electrical load of the generator 10; Col. 9, lines 6-44; Figures 3, 9).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Leisner et al with Butts et al, by modifying the integrated controller controlling throttle of the engine as taught by Leisner et al, to incorporate the control system controlling the throttle plate of the engine comprising selecting an engine operating speed as taught by Butts et al, thereby reducing the torque load imposed on the engine by the generator to prevent the engine from stalling.

Claims 34-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mclean et al (US 5,861,604 A as previously cited) in view of Butts et al (US 4,629,968 B2 as newly cited) as applied to claim 25 above, and further in view of Furukawa et al (US 6,644,272 B2 as previously cited).
With respect to claim 34, Leisner et al in view of Butts, as applied to claim 25, discloses that the integrated controller 104 is configured to control the engine 101 to idle speed (i.e. approximately 2200 RPMs; Col. 8, lines 20-25; Col. 9, line 49 thru Col. 10, line 2; Col. 10, lines 39-57; Col. 11, lines 3-11; Figures 1-6).
However, Leisner et al is silent regarding that the integrated controller is configured to control the engine to idle at a plurality of idle speeds.
Furukawa et al teaches that the integrated controller 60, 142 is configured to control the engine to idle at a plurality of idle speeds (.i.e. high idle, middle idle, and low idle speeds; Col. 3, lines 4-10 and 25-48; Col. 5, lines 20-48; Col. 6, lines 15-25; Figures 1-2).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Leisner et al in view of Butts with 

With respect to claim 35, Leisner et al, as applied to claim 34, discloses that the integrated controller 104 is configured to selecting the engine idle speed (i.e. approximately 2200 RPMs; Col. 8, lines 20-25; Col. 9, line 49 thru Col. 10, line 2; Col. 10, lines 39-57; Col. 11, lines 3-11; Figures 1-6).
However, Leisner et al is silent regarding that the integrated controller is configured to selecting an engine idle speed from a plurality of idle speeds.
Butts et al teaches that the integrated controller 18, 68 is configured to selecting an engine idle speed (i.e. an engine speed below 800 rpm; Col. 3, line 57-61) from a plurality of idle speeds (i.e. the idle speed range; Col. 2, lines 23-32; Col. 7, lines 51-68; Figures 1, 3).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Leisner et al with Butts et al, by modifying the integrated controller system controlling of the engine idle speed as taught by Leisner et al, to incorporate the control system controlling the engine idle speed as taught by Butts et al, thereby reducing the torque load imposed on the engine by the generator to prevent the engine from stalling.


Response to Arguments
Applicant’s arguments with respect to claim(s) 25-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendment to independent claim 25 overcomes the previous 35 USC 103 rejection of the last office action. However after further search and consideration the examiner has found newly cited prior art Butts et al that remedies the integrated controller deficiencies of Leisner et al. Butts et al teaches of providing a load response control method and apparatus for an engine driven alternating current generator that minimizes the impact of large electrical load applications on engine idle quality by controlling the rate of change of alternator field current and engine speed (i.e. via throttle control) providing anticipatory load information to the idle speed control system for the engine. Since the combination of Leisner in view of Butts teaches every limitation of the newly amended claim 25, the examiner rejects claim 25 under 35 USC 103 over Leisner in view of Butts. 
The previous 35 USC 103 rejection of McLean et al in view of Furukawa has been withdrawn because the combination fails to teach the newly amended claim language.   




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794.  The examiner can normally be reached on 10-7 MF
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)-270-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIALLO I DUNIVER/
Examiner, Art Unit 3761
October 28, 2021
 /TU B HOANG/ Supervisory Patent Examiner, Art Unit 3761